                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                SOUTHERN DMSION
                                  No. 7:17-CR-82-D



UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
MICHAEL WAYNE RADETSKI,                       )
                                              )
                          Defendant           )


       On March 4, 2021, Michael Wayne Radetski ("Radetski" or "defendant'') moved for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) and :filed exhibits in

support [D.E. 49, 49-1-49-3, 50]. On April 9, 2021, the government responded in opposition [D.E.

56]. As explained below, the court denies Radetski's motion.

                                                  I.

       On December 4, 2017, with a written plea agreement, Radetski pleaded guilty to possession

with intent to distribute a quantity of marijuana within 1,000 feet of a school (count two) and

possession of a :firearm in furtherance of a drug trafficking crime (count three). See [D.E. 25, 26].

On March 7, 2018, the court held Radetski's sentencing hearing and adopted the facts as set forth

in the Presentence Investigation Report ("PSR"). See [D.E. 30, 35, 38]; Sent. Tr. [D.E. 44] 4. After

thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Radetski

to 60 months' imprisonment on count two and 60 months' consecutive imprisonment on count three,

for a total sentence of 120 months' imprisonment See Sent Tr. [D.E. 44] 17-21. Radetski
appealed. See [D.E. 39]. On June 11, 2018, the United States Court of Appeals for the Fourth

Circuit dismissed Radetski's appeal. See [D.E. 46].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3SS3(a)and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

                                                  2
extraordinary and compelling reason. See U.S.S.G. § 1B1 .13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and ,
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia. ·

                      (ii) The defendant is-

                            (1) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,
                                 or

                            (Ill) experiencing deteriorating physical or mental health because
                                 of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment of a correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                      (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                    3
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductionintheterm.ofimprisonment." U.S.S.G. § lBl.13 cmt. a2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See, e.g.. United States v. High, No. 20-7350, 2021 WL 1823289, at *3 (4th Cir.

May 7, 2021); United States v. Kibble, 992 F.3d 326, 330-31 (4th Cir. 2021); United States v.

McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section] lBl.13 only applies when a

request for compassionate release is made upon motion of the Director of the [BOP]." Kibble, 992

F.3d at 330-31. Nevertheless, section lBl.13 provides informative policy when assessing an

inmate's motion, but a court independently determines whether "extraordinary and compelling

reasons" warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See High. 2021 WL

 1823289,at*3;McCoy. 981 F.3dat284. In doing so, thecourtconsultsnotonlyU.S.S.G. § lBl.13,

butalsothetextof18 U.S.C. § 3582(c)(l)(A) and the section3553(a)factors. See, e.g.,McCoy, 981


               (D) Other Reasons.-As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4
F.3d at 280-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020); United States v.

Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. RY:fl;m, 978 F.3d 1000, 1007-08

(6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020); United States v.

Clark, No. l:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. lS, 2020) (unpublished).

       Radetski contends he has made multiple requests for compassionate release to the warden,

which the warden ignored or denied. See [D.E. 49] 2; [D.E. 49-3]. The government has not invoked ·

section 3582' s exhaustion requirement. See United States v. Alm!l, 960 F.3d 831, 833-34 (6th Cir.

2020).2 Accordingly, the court addresses Radetski's claim on the merits.

       Radetski seeks compassionate release pursuant to section 3S82(c)(l)(A). In support of his
                                                      (
request, Radetski cites the COVID-19 pandemic, his age (45), his history as a smoker, his history

of bipolar disorder, and his history of major depressive disorder. See [D.E. 49] 3--6; [D.E. SO].

Radetski also cites the conditions in prison, his rehabilitation efforts, his release plan, that he has

served more than half of his sentence, that he earned his GED and has zero infractions, and his
                                            \
family's hardships. See [D.E. 49] 3-9; [D~E. 49-1]; [D.E. 49-2].

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Radetski states that

he is a former marijuana and tobacco smoker and has a history of bipolar disorder and major

depressive disorder, he has not demonstrated that he is not going to recover from these conditions

or that they cannot be treated while Radetski serves his sentence. Accordingly, reducing Radetski' s


       2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See A 1am, 960 F.3d at 833-34.

                                                  s
sentence is not consistent with application note l(A). See 18 U.S.C. § 3S82(c)(l)(A).

        As for the family circumstances policy statement, the policy statement requires "[t]he death

or incapacitation of the caregiver of the defendant's minor child or minor children" or "[t]he

incapacitation ofthe defendant's spouse or registered partner when the defendant would be the only

available caregiver for the spouse or registered partner." U.S.S.G. § lB 1.13 cmt. n.1 (C). Although

Radetski contends that his children's mother is struggling to care for them, he does not state that the

mother is incapacitated or unable to care for their children or that Radetski is the mother's only

available caregiver. See [D.E. 49] 4-6. Accordingly, reducing Radetski's sentence is not consistent

with application note l(C). See 18 U.S.C. § 3S82(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Radetski' s medical conditions, his rehabilitation efforts, that he has served

·over half of his sentence, that he has zero infractions and earned his GED, and his release plan are

extraordinary and compelling reasons under section 3S82(c)(l)(A). Cf. United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3553(a) factors counsel against reducing Radetski' s sentence.

SeeHigh,2021 WL 1823289, at *4-7; Kibble, 992F.3dat331-32; UnitedStatesv. Chambliss, 948

F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

        Radetski is 45 years old and engaged in serious criminal ~onduct in 2016. See PSR ff 9-14.

Radetskiranamarijuana distribution operation out ofhis home less than 1,000 feet from Dixon High

School in Holly Ridge, North Carolina See id. Radetski' s chief clientele were high school students

who purchased drugs from Radetski and then returned to the school's campus to smoke marijuana.

                                                  6
See id. On December 21, 2016, officers searched Radetski's home and discovered 1S6.2 grams of

marijuana, drug paraphernalia, a loaded AR-1 S .223 caliber rifle, a high-capacity drum magazine,

a9mm pistol, magazines, ammunition, and gun-smithing tools and accessories. See id. On February

14, 2017, Radetski spoke with officers, identified his marijuana supplier, and admitted to purchasing

approximately 20 to 30 pounds of marijuana from him over the past year. See id. Radetski was

ultimately accountable for selling drugs within 1,000 feet of a school and possessing a firearm in

furtherance ofa drug trafficking crime. See id. Radetski also is a violent recidivist with convictions

for deceptive practices (two counts), robbery by use/threat of dangerous weapon, possession of a

controlled substance, disorderly conduct-domestic abuse, assault on a female, possession with intent

to use drug paraphernalia, and driving while license revoked not impaired by revocation. See id. ff

19-26. Radetski also has performed poorly on supervision. See id. ,r 20. Nonetheless, Radetski has

taken some positive steps while incarcerated on his federal sentence and does not have any

infractions. See [D.E. 49] 1-2; [D.E. 49-2].

       The court has considered Radetski's exposure to COVID-19, his medical conditions, his

rehabilitation efforts, that he has served over half his sentence, that he has zero infractions and

earned his GED, and his release plan. Cf. Pe.,nper v. United States, S62 U.S. 476, 480-81 (2011);

High. 2021 WL 1823289, at *4-7; United States v. McDonald, 986 F.3d402, 412 (4th Cir. 2021);

United States v. Martin, 916F.3d389, 398 (4th.Cir. 2019). Having considered the entire record, the

steps that the BOP has taken to address COVID-19, the section 3SS3(a) factors, Radetski's

arguments, the government's persuasive response, and the need to punish Radetski for his serious

criminal behavior, to incapacitate Radetski, to promote respect for the law, to deter others, and to

protect society, the court declines to grant Radetski's motion for compassionate release. See,~

Chavez-Meza v. United States, 138 S. Ct. 19S9, 1966--68 (2018); High, 2021 WL 1823289, at *4-7;

                                                  7
Ruffin 978 F.3dat 1008--09; Chambliss, 948 F.3dat693-94; United Statesv. Hill,No. 4:13-CR-28-

BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F. App'x 161 (4th

Cir. 2020) (per curiam) (unpublished).

                                             II.

       In sum, the court DENIES Radetski's motion for compassionate release [D.E. 49].

       SO ORDERED. This _l& day of May 2021.



                                                      Jsc.DEVERID
                                                      United States District Judge




                                              8
